In re Margavio, Robert; Disciplinary Counsel; — Plaintiff(s); Applying for Joint Petition for Consent Discipline.
ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent neglected a legal matter, which he handled as a private practice case against his employer’s firm policy. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline, in which they stipulate that respondent’s conduct violated Rules 1.3 (failure to act with reasonable diligence and promptness in representing a client), 1.4 (failure to communicate with a client), 1.16(d) (obligations upon termination of the representation), and 8.4(c) (engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation) of the Rules of Professional Conduct. As a sanction, the parties propose respondent be suspended for a period of three years, with eighteen months deferred.
Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Robert Margavio, Louisiana Bar Roll number 26987, be suspended from the practice of law in Louisiana for a period of three years, with eighteen months deferred.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.